J-S08038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: A.M.H., A MINOR                   :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
 APPEAL OF: M.H., FATHER                  :
                                          :
                                          :
                                          :
                                          :
                                          :   No. 1450 MDA 2021

             Appeal from the Decree Entered October 11, 2021
    In the Court of Common Pleas of Lycoming County Orphans' Court at
                            No(s): 2021-6749


BEFORE: BOWES, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:              FILED: MARCH 10, 2022

      M.H. (Father) appeals from the decree entered in the Lycoming County

Orphans’ Court involuntarily terminating his parental rights to his son, A.M.H.

(Child) born in January of 2018. Because we discern no error or abuse of

discretion in the orphans’ court ruling, we affirm.

      The orphans’ court provided the following findings of fact in its opinion

accompanying the order terminating Father’s parental rights:

      1. [Child] was born [in] January [of] 2018[, and] currently resides
      with . . . Mother . . . and Mother’s Husband, [C.G. (Husband) in]
      Jersey Shore, Pennsylvania. Mother and Husband have been
      married since September 4, 2021.

      2. [ ]Child’s biological Father is [Father]. Father resides [in]
      Millville, Pennsylvania.

      3. At the time of [ ] Child’s birth, Mother and Father were
      unmarried, but in a relationship.

      4. When Mother returned to work after giving birth, Father stayed
      at home with [ ] Child.
J-S08038-22


     5. Mother and Father began having issues in their relationship
     when [ ] Child was approximately 6 months old. The last time
     Mother and Father lived together was in July of 2019.

     6. Father attended the Child’s doctor appointments until he was a
     year [and a half] old.

     7. Mother and Husband started dating in September 2019, and
     began residing together in November of 2019.

     8. When Mother and Father separated, Father did not have
     transportation[, or a driver’s license,] and would see the Child
     when Mother would pick him up or when his cousin would take
     him to Mother’s house.

     9. Father had the Child for one overnight after the parties
     separated in 2019.

     10. When Mother and Father first separated, they agreed that
     Father would pay Mother $150 per month to help with day care
     expenses. Father testified that he stopped making this payment
     after a few months because Mother stopped allowing him to see [
     ] Child.

     11. Father saw [ ] Child around Easter of 2020. Father’s cousin
     made the arrangements with Mother for the visit.

     12. Father brought [ ] Child gifts for Easter but had minimal other
     interactions with the Child during the visit.

     13. Father next saw [ ] Child in November of 2020, when Mother
     visited Father’s cousin and Father was living there. Father did not
     request this visit, and Mother testified that he was more interested
     in his phone than interacting with [ ] Child.

     14. November 2020 was the last in-person contact Father had with
     [ ] Child.

     15. On February 2, 2021, Father sent Mother $150, which Mother
     said would go towards [ ] Child’s insurance.

     16. Father testified that he made payments of $150 in January,
     February, and March of 2021.

     17. In May of 2021, Mother attempted to notify Father about [ ]
     Child’s potential exposure to Covid. Mother testified that Father
     and his girlfriend reported her to the police and accused her of
     harassment. Mother further testified that upon the advice of the

                                    -2-
J-S08038-22


     police, she blocked Father from her social media at that time, but
     that she did not block him from calling or texting her.

     18. On May 27, 2021, Mother filed the Petition for Involuntary
     Termination of Parental Rights and Petition for Adoption.

     19. Also on May 27, 2021, Mother filed a Complaint for Custody
     and Petition for Special Relief at Lycoming County docket #21-
     20467.

     20. A custody conference was held on June 16, 2021. Mother
     attended and was represented by Sharon McLaughlin, Esquire.
     Father attended and was represented by John Gummo, Esquire.

     21. Following the conference, a custody Order was entered on
     June 16, 2021, which granted Mother sole legal and physical
     custody. A pre-trial conference was scheduled for August 5, 2021,
     and subsequently continued until September 8, 2021.

     22. However, on July 19, 2021, counsel for Mother and Father filed
     a Joint Stipulation to Stay Proceedings, and the pre-trial
     conference was canceled pending the outcome of the hearing on
     the Petition for Involuntary Termination of Parental Rights.

     23. Mother and Father had multiple previous conversations about
     the possibility of Mother’s Husband adopting [ ] Child, with the
     last one occurring in August of 2020.

     24. On August 5, 2021, Father texted Mother to ask about [ ]
     Child. Mother responded that Father had the wrong number,
     despite the fact that the number Father texted was still her phone
     number.

     25. [ ] Child has not asked about Father since their last contact in
     November of 2020.

     26. Father has not provided [ ] Child with gifts or cards for
     Christmas or his birthday since [ ] Mother and Father separated.

     27. The Child refers to Mother’s Husband as “Daddy.” They have
     a very close relationship.

     28. The Child refers to Father [by his first name]. Father testified
     that he corrected [ ] Child one time. Mother testified that Father
     refers to Mother's Husband as “Daddy” when speaking to the Child
     about him.



                                    -3-
J-S08038-22


       29. Mother’s Husband desires to proceed with adopting the Child
       if the Petition for Involuntary Termination of Father’s Parental
       Rights is granted.

Orphans’ Ct. Op. and Order, 10/11/21, at 2-5 (record citation omitted).

       As noted above, Child has lived with Mother since she and Father

separated in July of 2019.         Mother began living with her now Husband in

November of 2019, and they later married in September of 2021. Thus, Child

has lived with Mother and Husband since November of 2019, when he was 23

months old.

       On May 27, 2021, Mother filed both a petition seeking to involuntarily

terminate     Father’s    parental     rights    and   a   complaint   for   custody.

Concomitantly, Husband filed a petition seeking to adopt Child.               As the

orphans’ court explained, Mother was awarded sole legal and physical custody

of Child at a conference held on June 16, 2021.1               Although a pre-trial

conference was scheduled for September 2021, on July 19, 2021, counsel for

both parties filed a joint stipulation to stay the custody proceedings pending

the outcome of the termination proceedings. The orphans’ court conducted

the termination hearing on October 5, 2021, at which time Mother, Husband

and Father testified. Thereafter, on October 11, 2021, the court entered an




____________________________________________


1The record of the custody matter is not included in the certified record on
appeal.


                                           -4-
J-S08038-22



opinion and decree involuntarily terminating Father’s parental rights pursuant

to 23 Pa.C.S. § 2511(a)(1) and (b). This timely appeal follows.2

       Father presents one issue on appeal:

       Whether the [orphans’] court erred in terminating the parental
       rights of [Father] pursuant to 23 Pa.C.S. § 2511(a)(1) when, in
       the six months preceding the filing of the petition, [Father] offered
       support within his limited means and has not shown an intent to
       lose his place in [Child’s] life[?]

Father’s Brief at 6.

       Our review in termination cases is well-settled:

       Appellate review in cases involving involuntary termination of
       parental rights is limited to determining whether the trial court’s
       determination is supported by competent evidence.               When
       applying this standard of review, an appellate court must accept
       the findings of fact and credibility determinations of the trial court
       if they are supported by evidence of record. Where the trial
       court’s factual findings are supported by the evidence, an
       appellate court may not disturb the trial court’s ruling unless it
       has discerned an error of law or abuse of discretion. An abuse of
       discretion is found where there is a demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill will. It matters
       not that an appellate court might have reached a different
       conclusion, as it is well-established that absent an abuse of
       discretion, an error of law, or insufficient evidentiary support for
       the trial court’s decision, the decree must stand.

In re Adoption of L.A.K., 265 A.3d 580, 591 (Pa. 2021) (citations and

internal quotation marks omitted). The Supreme Court has emphasized that




____________________________________________


2Father properly filed a Pa.R.A.P. 1925(b) statement of errors complained of
on appeal with his notice of appeal. See Pa.R.A.P. 1925(a)(2)(i) (requiring a
concise statement be filed with notice of appeal in children’s fast track
appeals).

                                           -5-
J-S08038-22



“in termination cases involving close calls, deference to the trial court’s

determination is particularly crucial.” Id. at 597. Further,

        even where the facts could support an opposite result, as is often
        the case in dependency and termination cases, an appellate court
        must resist the urge to second guess the trial court and impose
        its own credibility determinations and judgment; instead we must
        defer to the trial judges so long as the factual findings are
        supported by the record and the court’s legal conclusions are not
        the result of an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826–27 (Pa. 2012) (citation omitted).

        The Pennsylvania Supreme Court has explicitly acknowledged the

“significant gravity of a termination of parental rights, which has far-reaching

and intentionally irreversible consequences for the parents and the child.” In

re Adoption of C.M., 255 A.3d 343, 358 (Pa. 2021). Thus, with this in mind,

        the burden of proof is upon the party seeking termination to
        establish by clear and convincing evidence the existence of the
        statutory grounds for doing so. [C]lear and convincing evidence
        is defined as testimony that is so clear, direct, weighty, and
        convincing as to enable the trier of fact to come to a clear
        conviction, without hesitance, of the truth of the precise facts in
        issue. Because of this serious impact attending the termination
        of parental rights, it is important that a judicial decree
        extinguishing such rights be based solely on competent evidence.

Id. (citations and internal quotation marks omitted).

        Section 2511 of the Adoption Code3 sets forth the proper grounds for

the involuntary termination of parental rights. See 23 Pa.C.S. § 2511(a)(1)-




____________________________________________


3   23 Pa.C.S. §§ 2101-2938.


                                           -6-
J-S08038-22



(11). Here, the orphans’ court found there was clear and convincing evidence

to terminate Father’s parental rights under subsection (a)(1):

     The parent by conduct continuing for a period of at least six
     months immediately preceding the filing of the petition either has
     evidenced a settled purpose of relinquishing parental claim to a
     child or has refused or failed to perform parental duties.

23 Pa.C.S. § 2511(a)(1). In determining whether grounds for termination

exist under subsection 2511(a)(1), we must bear in mind:

     Although the six month period immediately preceding the filing of
     the petition is most critical to the analysis, the court must consider
     the whole history of the case and not mechanically apply the six-
     month statutory provision. The trial court must examine the
     individual circumstances of each case and consider all of the
     explanations of the parent to decide if the evidence, under the
     totality of the circumstances, requires involuntary termination.

In re S.S.W., 125 A.3d 413, 416 (Pa. Super. 2015) (citation omitted).

     With regard to the determination of whether a parent has failed to

perform parental duties, the Supreme Court has explained:

     “Parental duties” are not defined in the Adoption Act, but our
     courts long have interpreted parental duties “in relation to the
     needs of a child[,]” such as “love, protection, guidance and
     support.”     Parental duties are carried out through
     affirmative actions that develop and maintain the parent-
     child relationship. The roster of such positive actions
     undoubtedly includes communication and association. The
     performance of parental duties “requires that a parent exert
     himself to take and maintain a place of importance in the child’s
     life.” Fortitude is required, as a parent must act with “reasonable
     firmness” to overcome obstacles that stand in the way of
     preserving a parent-child relationship and may not wait for a more
     suitable time to perform parental responsibilities. . . .

L.A.K., 265 A.3d at 592 (emphases added).               “This affirmative duty

encompasses more than a financial obligation; it requires continuing interest


                                     -7-
J-S08038-22



in the child and a genuine effort to maintain communication and association

with the child.” In re Adoption of N.N.H., 197 A.3d 777, 784 (Pa. Super.

2018) (citation omitted).   Further, a court may not predicate “a finding of

abandonment . . . upon parental conduct which is reasonably explained or

which resulted from circumstances beyond the parent’s control[; rather, i]t

may only result when a parent has failed to utilize all available resources to

preserve the parental relationship.”     L.A.K., 265 A.3d at 592 (citation

omitted).

     If the evidence establishes that a parent failed to perform parental

duties or demonstrated a settled purpose to relinquishing parental rights

under subsection 2511(a)(1),

     the court must engage in three lines of inquiry: (1) the parent’s
     explanation for his or her conduct; (2) the post-abandonment
     contact between parent and child; and (3) consideration of the
     effect of termination of parental rights on the child pursuant
     to Section 2511(b).

In re J.R.E., 218 A.3d 920, 925 (Pa. Super. 2019) (citation omitted).

Pursuant to Section 2511(b), the trial court must

     give primary consideration to the developmental, physical and
     emotional needs and welfare of the child. The rights of a parent
     shall not be terminated solely on the basis of environmental
     factors such as inadequate housing, furnishings, income, clothing
     and medical care if found to be beyond the control of the parent.
     With respect to any petition filed pursuant to subsection (a)(1), .
     . . the court shall not consider any efforts by the parent to remedy
     the conditions described therein which are first initiated
     subsequent to the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(b).



                                    -8-
J-S08038-22



      The subsection 2511(b) analysis — which is required only if the court

determines there are grounds for termination under subsection 2511(a) —

includes consideration of “the emotional bond, if any, between parent and

child[.]”   In re G.M.S., 193 A.3d 395, 401 (Pa. Super. 2018) (citation

omitted). Moreover:

      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability[.]
      Additionally, . . . the trial court should consider the importance of
      continuity of relationships and whether any existing parent-child
      bond can be severed without detrimental effects on the child.

Id. (citation omitted).

      With this background in mind, we turn to Father’s argument on appeal.

Father contends the orphans’ court erred in involuntarily terminating his

parental rights to Child when he “offered support within his limited means and

has not shown an intent to lose his place in [Child’s] life.” Father’s Brief at

12. He maintains he has “made reasonable efforts to overcome obstacles” to

preserve their relationship, and that Mother’s evidence consisted of a “mere

showing that he could have or should have done more.” Id. at 13. However,

Father insists that “is not enough to terminate [his] parental rights.” Id.

      Father emphasizes that he has “limited means” — he does not work, he

receives Social Security, and he has struggled “to find a long-term residence.”

Id. at 12-13. He acknowledges that he stopped sending Mother money for

Child when “he believed [Child] was being kept from him,” but that he

resumed doing so within the requisite six-month period prior to the filing of


                                      -9-
J-S08038-22



the petition. Id. at 13. Father contends that the testimony at the termination

hearing established that although he believed Child should “remain in Mother’s

care, [he] never had the purpose or intent to sever his ties” with Child, and

that his “decision not to ask [Child] to call him ‘Dad’” did not evidence his

disinterest in their relationship. Id. at 14. Indeed, he insists that his “initial

receptiveness” to Mother’s discussions regarding termination and custody

“was because he did not think that he would be losing his parental rights.”

Id. Thus, Father requests that we vacate the trial court’s order and remand

for further proceedings.

      Upon our review of the record, the parties’ briefs, and the relevant

statutory and case law, we detect no error or abuse of discretion in the

orphans’ court ruling. In concluding termination of Father’s parental rights

was warranted under Subsection 2511(a)(1), the orphans’ court opined:

      Father has evidenced both a settled purpose of relinquishing
      parental claim to [ ] Child and has failed to perform his parental
      duties in excess of six (6) months. Father’s last in-person contact
      with [ ] Child was approximately 10 months ago, and that contact
      was neither requested nor arranged by Father.

            A parent has an affirmative duty [to] maintain a place of
      importance in a child’s life and Father has clearly not met this
      affirmative duty. Although Father stayed home with [ ] Child when
      Mother returned to work after his birth, Father has shown — at
      most — a passive interest in [ ] Child for most of the Child’s life.
      This Court is cognizant of the fact that Father has limited financial
      means, and transportation is an issue for him. However, Father
      saw [ ] Child only two times in 2020, and neither visit was initiated
      by him. Father’s one and only overnight with [ ] Child occurred in
      2019. Despite testifying that he made attempts to see [ ] Child
      and was denied by Mother, Father never filed a Complaint for
      Custody to establish or enforce his custodial rights. Father was


                                      - 10 -
J-S08038-22


      content to depend on Mother and/or his cousin to make
      arrangements for him to see [ ] Child. Other than an occasional
      monetary contribution, Father has failed to perform any basic
      parental duties for [ ] Child such as feeding, bathing, and
      providing a safe and secure residence since the parties separated.
      During this time, Father was content to have someone else be
      responsible for attending the child’s medical appointments,
      tucking him into bed each night, and comforting him when he was
      scared or hurt.

Orphans’ Ct. Op. at 6-7. The court also noted that while it did not “condone

Mother’s actions” in responding to Father’s text message inquiries about Child

that Father had the wrong number, it emphasized that this incident occurred

in August of 2021 — “well after the filing of the Petition for Involuntary

Termination of Parental Rights and at a time when Mother has sole legal and

sole physical custody of the Child[.]” Id. at 7.

      We conclude the record supports the orphans’ court’s findings. Mother

testified that Father’s involvement with Child from July until December of 2019

was “[v]ery hit or miss.” N.T., 10/5/21, at 7. She stated that he asked to

“come see” Child “once or twice” in 2020. Id. at 8. Mother testified Father

visited with Child “a little after Easter” that year, but had “[v]ery minimal”

interaction with Child at that time, and then saw him again in November of

2020 when Mother visited Father’s cousin, and Father was present. Id. at 9-

10. She emphasized that Father “had not asked” for that visit, and “was more

interested with what was going on with his phone” than playing with Child.

Id. at 9.

      Father’s testimony confirmed that he has not seen Child since November

of 2020 — six months prior to Mother’s filing to the termination petition — and


                                    - 11 -
J-S08038-22



that his cousin had arranged that visit. N.T. Termination H’rg, 10/5/21, at 40.

He claimed he asked to see Child “a couple of times” in 2020, but that Mother

“said [Child] was busy doing something.” Id. at 37. When asked if he was

“trying to see” Child between November of 2020 and May of 2021, Father

replied, “I asked about him.”     Id. at 41.    He did not provide any further

specifics. See In re Adoption of C.J.A., 204 A.3d 496, 503-04 (Pa. Super.

2019) (“A parent does not perform parental duties by displaying a merely

passive interest in the development of his or her child.”) (citation omitted).

      Thus, we are compelled to conclude the record supports the trial court’s

findings that Father “evidenced both a settled purpose of relinquishing

parental claim to [ ] Child and has failed to perform his parental duties in

excess of six (6) months.” See Orphans’ Ct. Op. at 6. Father’s only effort to

maintain his relationship with Child since November of 2020 was to send three

payments of $150, and “ask[ ] about” Child. See N.T., Termination H’rg, at

41. We reiterate that his affirmative duty to maintain his relationship with

child “encompasses more than a financial obligation[.]” N.N.H., 197 A.3d at

784   (citation   omitted).    Recognizing     Father’s   limited   finances   and

transportation difficulties, we point out that Father had a cell phone, but there

was no testimony he attempted to call or video chat with Child during the

relevant 6-month period, or, for that matter, at any time during the prior year.

Simply put, the record supports the trial court’s determination that Father

failed to demonstrate a “continuing interest in [C]hild and a genuine effort to

maintain communication and association with” him, and that Father “failed to

                                     - 12 -
J-S08038-22



utilize all available resources to preserve the parental relationship.”       Id.

(citation omitted); L.A.K., 256 A.3d at 592 (citation omitted). Thus, Father’s

challenge to the involuntary termination of his parental rights under

subsection 2511(a)(1) fails.4

       Once a trial court determines that termination is warranted under

subsection 2511(a), it must then proceed to consider the needs and welfare

of the child under subsection (b). In re D.W., 856 A.2d 1231, 1234 (Pa.

Super. 2004). Although the orphans’ court properly did so in the present case,

____________________________________________


4Although we conclude the trial court’s decision is supported by the record,
we acknowledge the comments of Child’s attorney — Jennifer Ayers, Esquire
— at the conclusion of the termination hearing. When the court asked her
position on the termination proceedings, Attorney Ayers responded:

       [M]y concern is it’s obvious that [Child] has three people who love
       him very much sitting in this room. . . . [Father] is on SSI. He
       has demonstrated complete . . . difficulties for him personally to
       make [visits] happen with his son, but I don’t think he’s
       demonstrated a settle[d] pattern of not pursing or trying to pursue
       his parental rights. . . . I think that he has done the best that he
       can in this situation that he finds himself in.

              I am troubled and concerned that Mom is purposefully trying
       to dissuade him from contacting her by telling him that he no
       longer has the correct number after these proceedings have been
       filed.

             So . . . I am of the opinion that this may be best suited for
       custody court and not termination at this point.

N.T., Termination H’rg, at 55. Nonetheless, the orphans’ court specifically
considered Attorney Ayers’ argument in its opinion, before noting that “a
parent’s love for the child is not the statutory standard . . . when determining
whether to terminate that parent’s right.” Orphans’ Ct. Op. at 8. We are
constrained to agree.


                                          - 13 -
J-S08038-22



Father did not challenge the court’s subsection 2511(b) determination in

either his Pa.R.A.P. 1925 concise statement5 or his brief. For that reason, this

issue is waived.6     See In re M.Z.T.M.W., 163 A.3d 462, 466 (Pa. Super.

2017) (waiving Mother’s argument regarding Section 2511(b) when she failed

to include it in her statement of questions involved or concise statement).

        Thus, because we conclude the orphans’ court’s findings are supported

by the record, we affirm the decree involuntarily terminating Father’s parental

rights.




____________________________________________


5   Father’s Rule 1925(b) statement raised the following two claims:

        1. The Court’s ruling was against the weight of the evidence
           because insufficient evidence was presented to establish that
           [Father] demonstrated a settled purpose to relinquish his
           parental claim over the prior six months.

        2. The Court’s ruling was against the weight of the evidence
           because insufficient evidence was presented to establish that
           [Father] refused to perform parental duties over the prior six
           months.

Father’s Concise Statement of Matters Complained of on Appeal Pursuant to
Rule 1925(b), 11/10/21.

6 Nevertheless, we note that even if we were to review the orphans’ court’s
subsection 2511(b) analysis, Father would be entitled to no relief. See
Orphans’ Ct. Op. at 9 (finding Father has no bond with less than four-year-old
Child he has seen “only a handful of times since Mother and Father separated
approximately two years ago[;]” Child has not asked about Father since his
last visit in November of 2020; Child calls Husband “Daddy[;]” Husband, “who
has been in Child’s life since he was 1.5 years old, . . . is the only father-figure
the Child knows.”).

                                          - 14 -
J-S08038-22



     Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/10/2022




                          - 15 -